Citation Nr: 0422084	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  96-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected 
disability.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity, to include as 
secondary to service-connected disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
disability.

6.  Entitlement to an increased rating for status post left 
first metatarsophalangeal fusion, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in January 1996, the RO assigned a 
100 percent evaluation pursuant to the provisions of 
38 C.F.R. § 4.30 (2003), for the period from May 2, 1995, 
through July 31, 1995 and reinstated the previously assigned 
10 percent schedular evaluation, effective August 1, 1995, 
for status postoperative left great toe disability.  The 
veteran disagreed with the schedular rating.  By decision 
dated in February 2000, the Board, in pertinent part, denied 
the veteran's claim for an increased rating for his service-
connected status post left first metatarsophalangeal fusion.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated November 16, 2000, granted a Joint Motion for Partial 
Remand and to Stay Further Proceedings (Joint Motion).  
Thereafter, in March 2001, the Board remanded the veteran's 
claim for additional development of the record, consistent 
with the Joint Motion.

In a rating action dated in January 2003, the Board denied 
the veteran's claims for service connection for a left ankle 
disability, a left knee disability, a psychiatric disability 
and reflex sympathetic dystrophy of the left lower extremity, 
to include as secondary to service-connected disability.  The 
Board notes that by rating decision dated in December 1994, 
the RO denied service connection for a left ankle disability 
on a direct basis.  

Based, in part, on the findings of a June 2002 Department of 
Veterans Affairs (VA) examination, the RO, by rating action 
dated in January 2003, assigned a separate 10 percent 
evaluation for surgical scars of the left great toe 
associated with status post left first metatarsophalangeal 
fusion, effective October 1995.  In a Statement in Support of 
Claim dated in January 2003, the veteran indicated that he 
was satisfied with this evaluation.  Accordingly, this 
decision is limited to the issues set forth on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims for service connection and an 
increased rating, and what specific evidence, if any, he is 
expected to obtain and submit, and what specific evidence 
will be retrieved by VA.  The Board acknowledges that the RO 
sent the veteran a letter in March 2001 that referred to the 
duty to assist, but this is not sufficient to comply with the 
requirements of the law.  

In addition, the Board notes that in its Order dated in 
November 2000, the Court suggested that the veteran was 
entitled to a separate evaluation under Diagnostic Code 5003 
and Diagnostic Code 5280.  The January 2003 rating action 
notes that although limitation of motion of the left great 
toe has been documented, arthritis has not.  The Board 
observes, however, that the veteran was seen by a podiatrist 
in April 2004 and X-ray studies demonstrated degenerative 
changes of the metatarsophalangeal joint.  

Under the circumstances of this case, the Board is 
constrained to find that additional development of the record 
is required.  Accordingly, the case is REMANDED to the RO for 
action as follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran 
should be informed of what specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
is necessary to substantiate his claims 
for service connection and an increased 
rating, and what specific evidence, if 
any, he is expected to obtain and submit, 
and what specific evidence will be 
retrieved by VA.  The veteran must also 
be requested to submit any evidence in 
his possession relevant to his claims to 
VA.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for disability of his 
left great toe since 1995, and all other 
disabilities at issue since service, 
which he has not previously identified.  
He should execute the proper 
authorization forms for release of this 
information.  Thereafter, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of the residuals of 
the fusion of the left first 
metatarsophalangeal.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Thereafter, the RO should 
readjudicate the increased rating issue 
on appeal.  If additional evidence is 
received relative to the claims for 
service connection, the RO should also 
readjudicate those claims.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





			
	F. JUDGE FLOWERS	ALAN S. PEEVY 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	U. R. POWELL  
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


